Title: From George Washington to Lieutenant General Wilhelm von Knyphausen, 2 June 1780
From: Washington, George
To: Knyphausen, Wilhelm von



Sir
Head Qrs Morris Town June 2d 1780

I beg leave to acquaint Your Excellency, that Congress have been pleased to empower me, by a late Resolution, to authorize an Agent or Commissary of prisoners to be appointed on your part, to reside in these States, with powers similar to those which may be granted to & permitted to be exercised by a like Officer appointed by us to reside within your lines. As this is a business very interesting to humanity and peculiarly so to the prisoners in our respective possessions, it is with great pleasure I make the communication; and it will rest with You, to place the matter on the most liberal footing. Your Excellency has only to inform me, that such an Agent will be allowed on our part to reside with You, and of the powers he will be permitted to exercise, and You will be at liberty to appoint one to reside with us, at any place except philadelphia, with the same priviledges. This restriction I would observe, cannot be attended with any inconvenience, as Lancaster and other places from their more central position, relatively to the general situation of the prisoners, are at least as well calculated for his residence. I know that difficulties have attended the overtures which have been made heretofore to effect this humane purpose, but I trust they will no longer exist, as the proposition is founded in equality—and must be mutually interesting to both parties.
If the proposition I make is agreed to, and on which I request Your Excellency will favor me with an early Answer, Mr Lewis Pintard will immediately return to New York as Our Agent: If it is not, Your Excellency will be pleased to permit Mrs Pintard and the rest of Mr Pintard’s family to come out, as he does not incline to return, unless it is in a public character.
Should Mr Pintard be allowed to return as an Agent, it is proposed that he shall take with him several setts of Exchange, with a view of negotiating them, for the benefit of our Officers who are prisoners.

I should hope that this measure will not be objected to, as it is usual in like cases; and as the indulgence has been permitted by us. I shall be obliged by Your Excellency’s answer also on this subject. I have the Honor to be with great respect & esteem Yr Excellency’s Most Obedt & Hbe servant

Go: Washington

